Citation Nr: 0620990	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  00-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for residuals of treatment at a Department of Veterans 
Affairs medical facility with LSD-25 on October 10, 1967.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

In October 1996, the Board of Veterans Appeals (Board) denied 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by 
the Department of Veterans Affairs in 1967.  He appealed this 
decision to the Court of Appeals for Veterans Claims (Court); 
the Court upheld the decision of the Board in a decision 
rendered on July 21, 1998.  The United States Court of 
Appeals for the Federal Circuit affirmed the decision of the 
Court in a decision rendered in August 1999.

In November 1999, the veteran submitted an application to 
reopen his claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of treatment with LSD-25 by 
the Department of Veterans Affairs in 1967.  This was denied 
by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in a December 1999 rating 
decision and the veteran appealed this determination to the 
Board.

In May 2001, the Board issued a decision which found that the 
veteran had not presented new and material evidence with 
which to reopen his claim.  The veteran appealed this 
decision to the Court.  In May 2002, a Joint Motion for 
Remand was entered, which requested that the Board's May 2001 
decision be vacated and returned to the Board, based upon the 
argument that the Board's decision had not been supported by 
an adequate assessment of the evidence of record.

In January 2003, the Board requested an independent medical 
examination (IME) of the medical evidence of record to 
determine if it was at least as likely as not that the 
veteran's current disability was the result of treatment with 
LSD-25 by the VA in 1967.  The IME was received in July 2003.

In December 2003, the Board remanded the claim for the RO to 
ensure that all notice and duty-to-assist provisions had been 
complied with and requested the RO provide a de novo review 
on the meters of the veteran's claim.
In August 2004, the RO issued a supplemental statement of the 
case (SSOC) to the veteran, informing him that his claim was 
denied on the merits.  The claim was subsequently returned to 
the Board for adjudication.  In March 2005, the Board issued 
a decision on the merits and denied the veteran's claim.

In April 2006, a Joint Motion for Remand was issued by the 
Court, requesting that the claim be returned to the RO for 
appropriate adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2006 Court Joint Motion for Remand noted that 
following the December 2003 Board decision that reopened the 
veteran's claim based on new and material evidence, the RO 
failed to issue a rating decision as to the reopened claim, 
in violation of 38 C.F.R. § 3.103.  Rather, the RO issued a 
SSOC in September 2004 which indicated the veteran's claim 
had been denied on the merits.

The approach advocated by the appellant's attorney and 
endorsed in the Joint Motion is contrary to how VA typically 
adjudicates claims such as these.  It also seems contrary to 
caselaw, which has long considered the issue of whether new 
and material evidence has been submitted to reopen a 
previously denied claim part of the same "matter" of 
whether the appellant is entitled to service connection for 
the claimed disability (that is - the underlying merits 
determination).  Bernard v. Brown, 4 Vet. App. 384, 392 
(1993).  Although these are two separate questions, as in two 
separate legal analyses, they are components of a single 
claim for service connection.  Id.  The undersigned is of the 
opinion that remanding this case is a waste of resources.  
However, the Board has no choice but to return the case to 
the RO for it to issue a rating decision addressing the 
merits of the reopened claim.  

Given the passage of time, the RO must comply with all 
current duties to notify and assist.


Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current caselaw.  

2.  After receipt of any additional 
evidence provided by the veteran or his 
representative, the RO must issue a 
rating decision on the merits of the 
claim.

3.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case.  
After the veteran and his representative 
have been given the applicable time to 
submit additional argument, the case 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

